Orr v Urban Am. Mgt. Corp. (2019 NY Slip Op 03739)





Orr v Urban Am. Mgt. Corp.


2019 NY Slip Op 03739


Decided on May 14, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 14, 2019

Sweeny, J.P., Richter, Manzanet-Daniels, Webber, JJ.


9311 160847/16

[*1]Thomas J. Orr, etc., Plaintiff-Respondent,
vUrban American Management Corp., et al., Defendants-Appellants.


Eustace, Marquez, Epstein, Prezioso & Yapchanyk, New York (Christopher M. Yapchanyk of counsel), for Urban American Management Corp. and Urban Greenfit SPV, LLC, appellants.
Law Offices of Thobias & Kuhn, New York (Ioana Wenchell of counsel), for Wellspring Wireless, Inc., appellant.
McManimon, Scotland & Baumann, LLC, New York (Andrea Dobin of counsel), for respondent.

Order, Supreme Court, New York County (Lynn R. Kotler, J.), entered June 25, 2018, which denied defendants' motions to dismiss the complaint, unanimously affirmed, without costs.
The motion court properly declined to dismiss the instant action as time-barred. Plaintiff bankruptcy trustee may benefit from the CPLR 205(a) extension provision to render the instant action timely, notwithstanding the one-month gap between the November 2016 dismissal of the prior action, brought by debtor Leon Kartsanis, and the December 2016 commencement of the instant action by the trustee (Goodman v Skanska USA Civ., Inc., 169 AD3d 1010 [2d Dept 2019]; Rivera v Markowitz, 71 AD3d 449, 450 [1st Dept 2010]).
The reopening of Kartsanis's bankruptcy case renders the doctrine of judicial estoppel inapplicable as it "nullif[ied] the final determination upon which judicial estoppel could be predicated" (Goodman, 169 AD3d at 1013; Koch v National Basketball Assn., 245 AD2d 230, 230-31 [1st Dept 1997]).
We have considered defendants' remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 14, 2019
CLERK